12/13/2022
                                    4r —s
                                        '   (yr)Tr -rt       T
                                                         t, Ai
                                                                                                  Case Number: OP 22-0669
            IN THE SUPREME COURT OF THE STATE OF MONTANA

                                        OP 22-0669


 DENNIS MARTIN FRIEDT,
                                                                             DEC 13 2922
                                                                                        GT ,-, erwv,- r-,c1
               Petitioner,                                                 Bow   , 11
                                                                                                         .urt
                                                                                          iv ,ontana

       v.
                                                                      ORDER
 JIM SALMONSEN, Warden,
 MONTANA STATE PRISON,

               Respondent.


       Representing himself, Dennis Martin Friedt has filed a petition for habeas corpus
relief, arguing that since he has served five years incarcerated at the Montana State Prison
and other facilities, he is eligible to be released upon parole, pursuant to Board of Pardons
v. Allen, 482 U.S. 369, 107 S. Ct. 2415 (1987). We amend the caption to reflect "where
and by whom the petitioner is confined or restrained." Section 46-22-201(1)(c), MCA.
       This Court is familiar with Friedt's criminal history. In early 2018, Friedt entered
guilty pleas to four counts of sexual assault. On April 6, 2018, the Yellowstone County
District Court sentenced Friedt to the Montana State Prison for a concurrent, fifty-year term
with twenty-five years suspended. The court imposed a fifteen-year parole ineligibility
restriction.   Through counsel, Friedt appealed.         On November 12, 2019, this Court
dismissed Friedt's appeal after independent examination of the record, pursuant to § 46-8-
103(2), MCA, and Anders v. Ca., 386 U.S. 738, 87 S. Ct. 1396 (1967). State v. Friedt, No.
DA 18-0363, Order (Mont. Nov. 12, 2019).
       Friedt argues that "[s]uch deprivation of a protected liberty interest is a violation of
[his] civil rights as is guaranteed to him under the Fourteenth Amendment to the United
States Constitution." He raises three issues that we summarize. Friedt contends that he
has been denied: (1) Due Process of Law as well as the benefit of retroactive application
of the law; and (2) Equal Protection and application of the law. He further contends that
he has been exposed to cruel and unusual punishment under the U.S. Constitution's Eighth
Amendment. Friedt requests an investigation and an evidentiary hearing.
       As an appellate court of review, this Court does not conduct investigations or hold
fact-finding, evidentiary hearings. We point out that this Court addressed Friedt's previous
claim where he put forth that after serving a five-year sentence, he is entitled to release.
We stated: "Montana law provides that, for these sexual assault convictions, "the offender
shall be punished by life imprisonment or imprisonment in the state prison for a term of
not less than 4 years[.]"     Section 45-5-502(3), MCA (2017)." Friedt v. State and
Salmonsen, No. OP 22-0338, Order at 2 (Mont. Aug. 30, 2022).
       Friedt has not been denied any benefit of law because the law has changed. Friedt
has no protected liberty interest in parole. The high court issued the Allen decision in 1987,
and the Montana Legislature changed the applicable statute. "In response to Allen, the
Montana legislature amended § 46-23-201, MCA, to state that 'the Board may release'
inmates on parole when there is a reasonable probability that the prisoner can be released
without detriment. Section 46-23-201, MCA (1989)." Worden v. Mont. Bd. of Pardons &
Parole, 1998 MT 168, ¶ 42, 289 Mont. 459, 962 P.2d.1157. This Court determined that
"this amendment extinguished any federally-protected liberty interest in parole for all
Montana Inmates." Worden, ¶ 42. Friedt committed his offenses well after 1989.
       "Under both Montana and federal precedent, parole is a privilege and not a right."
McDermott v. McDonald, 2001 MT 89, ¶ 19, 305 Mont. 166, 24 P.3d 200. While Friedt
may be eligible for parole, that eligibility does not entitle him to immediate release. We
observe that in 2018, the District Court imposed a lawful, fifteen-year parole eligibility
restriction. Section 46-18-202(2), MCA (2017). We have stated that "[p]arole . . . is a
discretionary grant of freedom frorn incarceration." McDermott, ¶ 24. The Board of
Pardons and Parole has broad authority and discretion to decide an inmate's parole.
McDermott, ¶ 25.
                                              2
       Friedt's arguments lack merit. Friedt cannot demonstrate constitutional violations
in this remedy of habeas corpus. More than thirty years ago, this Court stated that alleged
violations of constitutional rights cannot be addressed in a writ of habeas corpus because
the claims do not "challenge the legal sufficiency of the cause for incarceration." Gates v.
Missoula County Comm'rs., 235 Mont. 261, 262, 766 P.2d 884, 884-85 (1988). (Emphasis
in original.)
       Friedt has not demonstrated an illegal sentence. Section 46-22-101(1), MCA.
Friedt is not entitled to his release or habeas corpus relief. Accordingly,
       IT IS ORDERED that Friedt's Petition for Writ of Habeas Corpus is DENIED.
       IT IS FURTHER ORDERED that this matter is CLOSED as of this Order's date.
       The Clerk is directed to provide a copy of this Order to counsel of record and to
Dennis Martin Friedt per er ly.
       DATED this /         day of December, 2022.



                                                                Chief Justice




                                                                         LAL
                                                                  Justices



                                              3